PeR Cueiam.
The record contains twenty assignments of error. None conform to our rules. Sanitary District v. Canoy, ante 630; Hunt v. Davis, 248 N.C. 69, 102 S.E. 2d 405.
*679The refusal of the court to nonsuit is not assigned as error. Nonetheless, lack of sufficient credible evidence to establish guilt is asserted in the brief. Notwithstanding the failure to assign errors in the manner required by our rules or the failure to include in the assignments of error the refusal to allow the motion to nonsuit, we have examined the evidence and charge. The evidence was sufficient to support the verdict. Our examination does not disclose prejudicial error.
No error.